Appellant was convicted of carrying a pistol, and his punishment assessed at a fine of $100.
The facts in this case show that the deputy sheriff attempted orally to deputize the appellant to assist in the arrest of a party wanted for a crime, and instructed appellant that he would have a right to carry a pistol. Appellant, however, instead of going in pursuit of the party wanted with the sheriff, secured a pistol and went upon a different mission to a little town in Goliad County, where he engaged in a difficulty with a party, and was seen there in possession of a pistol. The court gave a very apt charge, presenting all the phases of the evidence to the jury, and appellant's bills of exception under qualification of the court, present no error authorizing a reversal of the case.
The judgment is affirmed.                           Affirmed. *Page 424